ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_05_EN.txt.                      342 	




                                 SEPARATE OPINION OF JUDGE DONOGHUE



                        Article 80, paragraph 1, of the Rules of Court — Jurisdiction over counter-­
                     claims — Termination of the title of jurisdiction taking effect after the filing of the
                     Application but before the submission of counter-­claims — Consequence of such
                     termination on the scope of the Court’s jurisdiction.


                        1. Article 80, paragraph 1, of the Rules of the Court provides: “The
                     Court may entertain a counter-claim only if it comes within the jurisdic-
                     tion of the Court and is directly connected with the subject-­matter of the
                     claim of the other party.”
                        2. I consider that the Court has jurisdiction over Colombia’s counter-­
                     claims only to the extent that each counter-claim falls within the dispute
                     that was the subject-­  matter of Nicaragua’s Application. As I do not
                     believe that the first and second counter-­claims meet this requirement, I
                     find them to be inadmissible and have voted in favour of operative para-
                     graphs 82 (A) (1) and 82 (A) (2). The third counter-­claims falls within the
                     scope of the dispute that was the subject-­matter of Nicaragua’s Applica-
                     tion and the conditions of jurisdiction contained in the Pact of Bogotá
                     have been met. The Court has jurisdiction over that counter-claim, which
                     is directly connected to the subject-­matter of Nicaragua’s claims against
                     Colombia. I therefore have voted in favour of operative para-
                     graph 82 (A) (3). The fourth counter-claim falls outside the scope of the
                     dispute that is the subject-­matter of Nicaragua’s Application and thus is
                     outside of the Court’s jurisdiction. On that basis, I have voted against
                     operative paragraph 82 (A) (4). I submit this separate opinion to set out
                     the reasons for these conclusions.

                        3. Article LVI of the Pact of Bogotá provides that the Pact “may be
                     denounced upon one year’s notice”. Colombia denounced the Pact on
                     27 November 2012. On 26 November 2013, Nicaragua filed the Applica-
                     tion in the present case. One day later, the Pact of Bogotá ceased to be in
                     force between the Parties. Thereafter, Colombia presented four counter-­
                     claims in its Counter-­Memorial.
                        4. According to Colombia, because the Pact of Bogotá was in force
                     between the Parties as of the date of Nicaragua’s Application, the Court
                     has jurisdiction over its counter-­claims. Nicaragua, on the other hand,
                     maintains that the “critical date” is the date on which the counter-­claims
                     were presented to the Court, which took place after termination of the
                     Pact of Bogotá as between the Parties.


                     57




4 CIJ1127.indb 394                                                                                             17/04/18 11:10

                     343 	sovereign rights and maritime spaces (sep. op. donoghue)

                       5. Thus, both Parties take an all-or-­nothing approach to the question
                     of the Court’s jurisdiction over Colombia’s counter-­claims, focusing on
                     the date to be used in determining the Court’s jurisdiction. Neither Party
                     convinces me.
                       6. By becoming parties to the Pact of Bogotá, both Colombia and
                     Nicaragua consented broadly to the Court’s jurisdiction. Their shared
                     consent to the Court’s jurisdiction came to an end, however, when Colom-
                     bia’s termination of the Pact of Bogotá took effect. After that date, nei-
                     ther State could file an application relying on the Pact as the title of
                     jurisdiction. In particular, had Colombia made its claims against Nicara-
                     gua in an application filed after the termination of the Pact of Bogotá had
                     taken effect, the Pact would not have provided a basis for the Court’s
                     jurisdiction. Nonetheless, according to Colombia, the Court should
                     approach its jurisdiction over the counter-­claims as if there had been no
                     change in Colombia’s consent to the Court’s jurisdiction.

                        7. The approach urged by Nicaragua is also problematic. An applicant
                     that terminates a title of jurisdiction immediately after filing an applica-
                     tion could prevent the respondent from making any counter-claim in the
                     case. If instead (as is the case here) it is the respondent that notifies its
                     intention to terminate a title of jurisdiction, the applicant could cut off
                     the ability of the respondent to file a counter-claim, however closely
                     linked to the applicant’s claims, by filing the application just before the
                     termination of the title of jurisdiction takes effect.


                        8. Although the Nottebohm case did not involve a counter-claim, I
                     find the reasoning that the Court followed there to be instructive in deter-
                     mining the scope of the Court’s jurisdiction over Colombia’s counter-­
                     claims.

                       9. In the Nottebohm case, the respondent argued that the Court lacked
                     jurisdiction over the case because the respondent’s optional clause decla-
                     ration had lapsed after the application was filed. The Court rejected this
                     argument, stating that

                          “[w]hen an Application is filed at a time when the law in force
                          between the parties entails the compulsory jurisdiction of the
                          Court . . . the filing of the Application is merely the condition required
                          to enable the clause of compulsory jurisdiction to produce its effects
                          in respect of the claim advanced in the Application. Once this condi-
                          tion has been satisfied, the Court must deal with the claim; it has
                          jurisdiction to deal with all its aspects, whether they relate to jurisdic-
                          tion, to admissibility or to the merits. An extrinsic fact such as the
                          subsequent lapse of the Declaration . . . cannot deprive the Court of
                          the jurisdiction already established.” (Nottebohm (Liechtenstein v.

                     58




4 CIJ1127.indb 396                                                                                      17/04/18 11:10

                     344 	sovereign rights and maritime spaces (sep. op. donoghue)

                          Guatemala), Preliminary Objection, Judgment, I.C.J. Reports 1953,
                          p. 123.)
                          10. Both in the Nottebohm case and in the present case, the Parties had
                     given their consent to the Court’s jurisdiction through a title of jurisdic-
                     tion that was broad, ratione materiae, was in force as between the Parties
                     on the date of the application and conferred jurisdiction upon the Court
                     with respect to “disputes” between States. Here, as in the Nottebohm case,
                     the subsequent lapse of the title of jurisdiction (the Pact of Bogotá) did
                     not deprive the Court of the jurisdiction that was established by the filing
                     of the application. But what is the scope, ratione materiae, of the jurisdic-
                     tion that is established by a State’s application?
                          11. Applying the Court’s approach, when a State acts to terminate a
                     title of jurisdiction, the Court nonetheless retains jurisdiction over any
                     claim by that State that falls within the scope of that title of juris­
                     diction, ratione materiae, so long as the claim is presented in the form of
                     a counter-claim in response to an application filed before the title of
                     ­jurisdiction terminated. This conclusion ignores a central insight of the
                      ­Nottebohm case — that it is the application that enables a title of juris­
                       diction to produce its effect, which cannot be vitiated by the subsequent
                       lapse of the title of jurisdiction.
                          12. Nicaragua’s Application did not have the effect of establishing in
                       all respects the Court’s jurisdiction under the Pact of Bogotá. It enabled
                       the title of jurisdiction to produce its effect only with respect to the
                       subject-­matter of the dispute presented by the Application. After the ter-
                       mination of the Pact of Bogotá, the Court retained jurisdiction only to
                       that extent. Thus, when Colombia submitted its counter-­           claims, the
                       Court’s jurisdiction ratione materiae was limited to claims fitting within
                       the subject-­matter of the dispute presented in Nicaragua’s Application.
                       Because of this jurisdictional limitation, the present case is unlike most
                       cases, in which counter-­claims directly connected to the applicant’s claim
                       may “widen the original subject-­matter of the dispute” (Application of the
                       Convention on the Prevention and Punishment of the Crime of Genocide
                       (Bosnia and Herzegovina v. Yugoslavia), Counter-­          Claims, Order of
                       17 December 1997, I.C.J. Reports 1997, p. 256, para. 27).
                          13. To determine whether the Court has jurisdiction over Colombia’s
                       counter-­claims, it is necessary, first, to identify the subject-­matter of the
                       dispute presented in Nicaragua’s Application over which the Court estab-
                       lished its jurisdiction and then to consider whether each counter-claim fits
                       within that subject-­matter.
                          14. The subject-­matter of a dispute is not identical to the claims that
                       appear in the application. As the Court has repeatedly stated,
                          “[i]t is for the Court itself . . . to determine on an objective basis the
                          subject-­matter of the dispute between the parties, that is, to ‘isolate
                          the real issue in the case and to identify the object of the claim’
                          (Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                          p. 262, para. 29; Nuclear Tests (New Zealand v. France), Judgment,

                     59




4 CIJ1127.indb 398                                                                                       17/04/18 11:10

                     345 	sovereign rights and maritime spaces (sep. op. donoghue)

                          I.C.J. Reports 1974, p. 466, para. 30). In doing so, the Court examines
                          the positions of both parties, ‘while giving particular attention to the
                          formulation of the dispute chosen by the [a]pplicant’ (Fisheries Juris-
                          diction (Spain v. Canada), Jurisdiction of the Court, Judgment,
                          I.C.J. Reports 1998, p. 448, para. 30; see also Territorial and Maritime
                          Dispute (Nicaragua v. Colombia), Preliminary Objections, Judgment,
                          I.C.J. Reports 2007 (II), p. 848, para. 38).” (Obligation to Negotiate
                          Access to the Pacific Ocean (Bolivia v. Chile), Preliminary Objection,
                          Judgment, I.C.J. Reports 2015 (II), p. 602, para. 26.)

                        15. In identifying the subject-­matter of the dispute presented by Nica-
                     ragua’s Application and over which the Court established its jurisdiction,
                     I consider the Application and the pleadings of the Parties. I also take
                     account of the Court’s Judgment of 17 March 2016.
                        16. Nicaragua’s Application states that its dispute with Colombia
                     “concerns the violations of Nicaragua’s sovereign rights and maritime
                     zones declared by the Court’s Judgment of 19 November 2012 and the
                     threat of the use of force by Colombia in order to implement these viola-
                     tions” (Application of Nicaragua, p. 4, para. 2). In 2016, however, the
                     Court concluded that the dispute between the Parties did not extend to
                     the alleged violations of the obligation not to use or threaten the use of
                     force (Alleged Violations of Sovereign Rights and Maritime Spaces in the
                     Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections, Judg-
                     ment, I.C.J. Reports 2016 (I), p. 33, para. 78).

                        17. Nicaragua appends to its Application and its Memorial various
                     statements made by President Santos in the wake of the 2012 Judgment,
                     whereby he “reject[ed]” the Court’s delimitation (Application of Nicara-
                     gua, p. 28 (Annex 1)) and indicated that Colombia would not apply the
                     Judgment until a treaty protecting the rights of Colombians is concluded
                     (ibid., p. 54 (Annex 9)). According to Nicaragua, Colombia has violated
                     Nicaragua’s rights in the maritime zones that appertain to Nicaragua
                     pursuant to the 2012 Judgment by establishing an “Integral Contiguous
                     Zone” which overlaps with Nicaragua’s exclusive economic zone as
                     delimited by the Court. Nicaragua also alleges incidents of enforcement
                     and harassment by Colombia against vessels operating in Nicaragua’s
                     exclusive economic zone in the area around the Luna Verde Bank and
                     complains of the issuance of “fishing licenses and marine research autho-
                     rizations to Colombians and nationals of third States operating in” Nica-
                     ragua’s exclusive economic zone (ibid., pp. 12‑20, paras. 10‑15; Memorial
                     of Nicaragua, pp. 26‑51, paras. 2.11‑2.52).


                        18. In its 2016 Judgment, the Court concluded that it had jurisdiction,
                     pursuant to the Pact of Bogotá, to adjudicate the “dispute regarding the
                     alleged violations by Colombia of Nicaragua’s rights in the maritime

                     60




4 CIJ1127.indb 400                                                                                   17/04/18 11:10

                     346 	sovereign rights and maritime spaces (sep. op. donoghue)

                     zones which, according to Nicaragua, the Court declared in its 2012 Judg-
                     ment appertain to Nicaragua” (I.C.J. Reports 2016 (I), p. 42,
                     para. 111 (1) (b); p. 43, para. 111 (2)). As the Court noted in 2016, after
                     the 2012 Judgment, senior officials of the Parties spoke of a possible
                     treaty or agreement. However, for Nicaragua, negotiations were to be
                     “restricted to the modalities or mechanisms for the implementation” of
                     the boundary established in the 2012 Judgment, whereas Colombia sought
                     a treaty “that establishes the boundaries” (ibid., p. 38, para. 98).
                        19. In speaking of a possible agreement, the two Presidents also
                     addressed the particular question of fishing by Colombians in waters
                     lying on Nicaragua’s side of the boundary, but they did so in different
                     terms. For example, in one of the statements that Nicaragua appends to
                     its Application, President Santos is quoted as stating:
                            “I have given peremptory and precise instructions to the Navy; the
                          historical rights of our fishermen are going to be respected no matter
                          what. No one has to request permission to anybody in order to fish
                          where they have always fished.” (Application of Nicaragua, p. 38
                          (Annex 6).)
                     Nicaragua also points to a statement in which President Santos is reported
                     to have said that “his Government would ‘not rule out any action’ to
                     defend Colombia’s rights, especially those of the inhabitants on the island
                     of San Andrés and surrounding archipelago” (Memorial of Nicaragua,
                     p. 351 (Annex 25)).
                        20. These statements are to be compared with those attributed by
                     Nicaragua to its President, who reportedly stated that Nicaragua is “not
                     denying the right to fish to any sister nation, to any peoples” and that,
                     within the framework of an agreement or treaty recognizing the delimita-
                     tion of the Court,
                          “Nicaragua will authorize [Colombian] fisheries in that area, where
                          they have historically practiced fisheries, both artisanal and industrial
                          fisheries, in that maritime area, in that maritime space, where even
                          before the ruling by the Court, the permit was granted by Colombia
                          and now, the permit is granted by Nicaragua” (ibid., p. 360
                          (Annex 27)).
                        21. Thus, the statements on which Nicaragua has relied indicate that
                     Colombia asserted that certain of its inhabitants maintained the “right”
                     to fish without Nicaraguan authorization, whereas Nicaragua asserted
                     the prerogative to “authorize” fisheries by Colombians, in maritime areas
                     attributed to Nicaragua by the Court. As Nicaragua has stated in
                     responding to Colombia’s counter-­claims, the dispute that it submitted in
                     its Application “concerns Colombia’s violations of Nicaragua’s exclusive
                     sovereign rights and jurisdiction as determined by the Court in 2012”
                     (Written Observations of Nicaragua on the Admissibility of Colombia’s
                     Counter-­Claims, p. 20, para. 2.33).


                     61




4 CIJ1127.indb 402                                                                                    17/04/18 11:10

                     347 	sovereign rights and maritime spaces (sep. op. donoghue)

                        22. Taking into account the Application, the Parties’ pleadings and the
                     Court’s 2016 Judgment, I therefore conclude that the subject-­matter of
                     the dispute is whether Nicaragua’s rights in the maritime zones appertain-
                     ing to it by virtue of the 2012 Judgment are exclusive to Nicaragua as a
                     coastal State, as Nicaragua maintains, or are subject to limitations indi-
                     cated by the actions and statements of Colombia.
                        23. I consider next whether Colombia’s counter-­claims fit within the
                     subject-­matter of the dispute.
                        24. Colombia’s first and second counter-­claims. Colombia bases its first
                     two counter-­claims on alleged conduct that it characterizes as “activities
                     of predatory fishing by Nicaraguan vessels that . . . threaten the marine
                     environment” (Counter-­Memorial of Colombia, Vol. I, p. 247 para. 8.11).
                     Most of the incidents on which these counter-­claims are based allegedly
                     took place in the maritime area around the Luna Verde Bank, an area
                     which is part of both the Seaflower Biosphere Reserve and the Seaflower
                     Marine Protected Area (ibid., p. 251, para. 8.17). The first counter-claim
                     alleges “Nicaragua’s violation of its duty of due diligence to protect and
                     preserve the marine environment of the Southwestern Caribbean Sea”.
                     Colombia’s second counter-claim, which it describes as a “logical conse-
                     quence of the first one” is that Nicaragua has violated “its duty of due
                     diligence to protect the right of the inhabitants of the San Andrés Archi-
                     pelago, in particular the Raizales, to benefit from a healthy, sound and
                     sustainable environment” in the same maritime area around the Luna
                     Verde Bank (ibid., pp. 243‑244, para. 8.2).


                        25. These two counter-­claims do not appear to fall within the subject-­
                     matter of the dispute presented by Nicaragua’s Application. In making
                     these claims, Colombia does not counter Nicaragua’s assertion that its
                     rights in its exclusive economic zone are exclusive, nor does it invoke as a
                     basis for these claims the series of incidents that, according to Nicaragua,
                     violate those rights. Instead, it presents in its Counter-­Memorial another
                     set of alleged incidents that, according to Colombia, support its claim
                     that Nicaragua has failed to meet certain duties that Nicaragua has in the
                     area around the Luna Verde Bank.

                        26. Colombia’s third counter-claim. In support of its third counter-
                     claim, Colombia asserts that some residents of the San Andrés Archipel-
                     ago engage in “artisanal” fishing in areas that are located within maritime
                     areas allocated to Nicaragua by the Court, or are located within
                     areas that appertain to Colombia, but that are reached by transiting areas
                     appertaining to Nicaragua (ibid., p. 75, para. 2.90; p. 300, para. 9.24).
                     Colombia maintains that there exists a “local customary right” for
                     these residents of the Archipelago to fish in maritime zones appertaining
                     to Nicaragua “without having to request an authorization”, and that
                     Nicaragua has infringed these rights (ibid., pp. 152‑154, paras. 3.109
                     ­
                     and 3.112).

                     62




4 CIJ1127.indb 404                                                                                  17/04/18 11:10

                     348 	sovereign rights and maritime spaces (sep. op. donoghue)

                         27. As noted earlier, Nicaragua has supported its Application by
                     invoking statements of Colombia’s President asserting certain rights to
                     fishing by Colombian nationals in waters appertaining to Nicaragua,
                     whereas Nicaragua has maintained that it has the exclusive right to
                     authorize activities in its exclusive economic zone. Colombia’s third
                     ­counter-claim, which claims that no Nicaraguan authorization is required
                      for fishing by Colombians who are engaged in “artisanal” fishing, therefore
                      fits within the dispute that is the subject-­matter of Nicaragua’s Applica-
                      tion. The third counter-claim is within the jurisdiction, ratione materiae,
                      that was established by the filing of Nicaragua’s Application, notwith-
                      standing the termination of the title of jurisdiction after the Application
                      was filed.
                         28. The Parties have also addressed two conditions of the Court’s
                      jurisdiction — the existence of a dispute and the precondition contained
                      in Article II of the Pact of Bogotá, requiring that the “controversy . . . in
                      the opinion of the parties, cannot be settled by direct negotiations”.

                        29. The above-cited statements of the Presidents of both States make
                     clear the Parties’ held opposing views on the question whether the inhab-
                     itants of the Colombian islands have a right to fish in maritime areas
                     allocated to Nicaragua by the 2012 Judgment without Nicaraguan autho-
                     rization, and that each Party was aware of the position of the other (see
                     Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
                     bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
                     I.C.J. Reports 2016 (I), pp. 32‑33, para. 73; Obligations concerning Nego-
                     tiations relating to Cessation of the Nuclear Arms Race and to Nuclear
                     Disarmament (Marshall Islands v. United Kingdom), Preliminary Objec-
                     tions, Judgment, I.C.J. Reports 2016 (II), p. 850, para. 41).

                        30. With respect to the negotiation precondition, as the Court noted in
                     the 2016 Judgment, there were indications that both Parties were willing
                     to discuss the issue of fishing by the inhabitants of the Colombian islands
                     (I.C.J. Reports 2016 (I), p. 38, para. 97). However, the Parties’ overall
                     approaches to a possible agreement diverged. It appears that Colombia
                     was seeking an agreement establishing maritime boundaries and protect-
                     ing the historical rights of Colombian fishermen whereas Nicaragua was
                     considering an agreement based on the maritime boundary already estab-
                     lished by the Court and authorizing fishing activities by Colombian fish-
                     ermen. Given that the overall dispute concerning the violation of the
                     maritime zones as delimited by the Court could not be settled by negotia-
                     tion (ibid., pp. 38‑39, paras. 100‑101), it cannot be said that the Parties
                     considered that there was a possibility of resolving through negotiation
                     their differences regarding the particular question of fishing by Colom-
                     bian nationals in waters appertaining to Nicaragua pursuant to the
                     2012 Judgment.
                        31. I therefore consider that the Court has jurisdiction over the third
                     counter-claim. For the reasons set out in the Order, the third counter-

                     63




4 CIJ1127.indb 406                                                                                    17/04/18 11:10

                     349 	sovereign rights and maritime spaces (sep. op. donoghue)

                     claim is “directly connected with the subject-­matter” of Nicaragua’s
                     claims against Colombia. The third counter-claim is thus admissible.

                       32. Colombia’s fourth counter-claim. Colombia’s fourth counter-claim
                     concerns
                          “Nicaragua’s straight baselines decree which extended its internal
                          waters, territorial sea, contiguous zone, EEZ and continental shelf, in
                          violation of international law and of Colombia’s sovereign rights and
                          jurisdiction” (Written Observations of Colombia on the Admissibility
                          of its Counter-­claims, p. 77, para. 3.62). 

                           The exclusive rights of a coastal State that Nicaragua invokes in its
                     Application, which Colombia allegedly violated, are neither predicated
                     on nor affected by Nicaragua’s assertion of straight baselines. Regardless
                     of whether Nicaragua’s straight baselines are applied, both the area
                     around the Luna Verde Bank (where the incidents cited by Nicaragua
                     allegedly occurred) and Colombia’s “Integral Contiguous Zone” overlap
                     with Nicaragua’s exclusive economic zone. These areas are simply too far
                     from Nicaragua’s land territory to fall within its territorial sea, even using
                     Nicaragua’s straight baselines. It therefore appears that the fourth
                     ­counter-claim does not fit within the subject-­matter of the dispute pre-
                      sented in Nicaragua’s Application. For this reason, the Court lacks
                      ­jurisdiction over the fourth counter-claim. (I do not express any view
                       here about Nicaragua’s statement that its 200-nautical-mile limit would
                       be the same whether measured from its asserted straight baselines or
                       from normal baselines (Written Observations of Nicaragua on the
                       ­Admissibility of Colombia’s Counter-­Claims, p. 46, para. 3.49), as the
                        accuracy of this statement and the legality of Nicaragua’s straight base-
                        lines are not matters to be decided today.)


                     (Signed) Joan Donoghue.




                     64




4 CIJ1127.indb 408                                                                                    17/04/18 11:10

